Title: To George Washington from John Sullivan, 28 May 1781
From: Sullivan, John
To: Washington, George


                        
                            My dear General
                            Philadelphia May 28th 1781
                        
                        Though the Distresses of our Army, the Success of the Enemy in the Southern States; The certainty of the
                            Second Division not coming to America; and the Disposition of the Sovereigns of Russia, and Germany, to dictate a Peace;
                            when the uti possidetes if admitted would Operate to deprive us of very important parts of the
                            united States: Yet I would forbear congratulating Your Excellency on the general Compleation of our Affaires which in my
                            Opinion wear a more promising Aspect Than they have done for many Years.
                        The Reinforcement from France though far short of what was intended, will (I trust) Enable us to undertake
                            Offensive Operations by Land & Sea. the Generous Donation of his most Christian Majesty with the measures adopted
                            by Congress & by our Financier will Enable us to pay and Supply our Army. The Cloathing Arrived & now on
                            its passage will Enable us to Cloathe our Army. the Measures adopted by the French Court will furnish us with the
                            necessary Munitions of War. The Exertions of Mr R: Morris will in a few Days give You a permanent Supply of provisions
                            Independant of The Supplies Expected from the States. The Late important discoveries made by Congress have at Length
                            convinced them that Honesty is the best policy; This will restore our Lost credit. The prospects of a peace being Dictated
                            to us by an Armed neutrality will rouse Congress and the States to Exertions which may put us on a footing to negotiate on
                            Terms of Equality. The Scrupulous adherence of his Christian Majesty to the Terms of the Alliance; The favorable
                            Disposition of the Spanish Court; and the interest which the powers of Europe have discovered in our becoming an
                            Independant Nation promise us Every thing in a negociation which our Exertions & their political Interest may
                            Dictate. but Amidst all those flattering prospects we are now called upon to make our Last desperate Struggle to pave the
                            way to that peace and Independance for which we have so long contended. Congress do and I am convinced the States will
                            feel the necessity to Exert Every nerve at this critical moment and I do not Entertain a Doubt of the Success. The rule of
                            promotions has with much difficulity passed; which, though not in Every aspect agreable to my mind is much better Than any
                            thing yet adopted. The Committee fell in with Your Excellencys reasoning but the obstinacy of ignorant members in Some
                            degree mutilated the plan. The Arrangement of the Artillery and Cavalry was rejected because it was Supposed to militate
                            against the Confederation; other parts were rejected for different reasons and Some for no reason at all but I flatter
                            myself that as it now Stands it will answer our views in Some Degree. I should be more particular with your Excellency
                            upon European Intelligence but Your Late conference at Weathersfield Must have Superseaded the
                            Necessity. Though my own Domestic affairs will Soon compell me to Leave Congress Your Excellency may rely on Every
                            Exertion of mine during the Little time I shall remain, & upon all the Influence I may have with the State of N.
                            Hampsr. after my return. I have the honor to be with the most profound respect my Dear General Your Excys most obedt
                            & very Humble Servant

                        
                             Jno. Sullivan
                        
                    